Citation Nr: 1756211	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified. 

3. Entitlement to service connection for chloracne, to include as a result of exposure to herbicide agents.

4. Entitlement to service connection for porphyria cutanea tarda, to include as a result of exposure to herbicide agents.

5. Entitlement to service connection for chronic lung disease, to include as a result of exposure to herbicide agents.

6. Entitlement to service connection for hypertension (claimed as high blood pressure), to include as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2011 and February 2016 rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In pertinent part, the September 2011 rating decision denied the claim of service connection for PTSD.  The Veteran submitted a notice of disagreement (NOD) in September 2011; a statement of the case (SOC) was issued in April 2014; and a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) was received in June 2014. 

The February 2016 rating decision denied claims of service connection for porphyria cutanea tarda; chronic lung disease; hypertension; and chloracne; and declined to reopen a claim of service connection for a back disorder.  The Veteran submitted an NOD in December 2016; an SOC was issued in February 2017; and a substantive appeal was received in March 2017. 


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2013 rating decision denying service connection for a low back disability is final.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2. Evidence added to the claims file since the December 2013 rating decision is not new and material.

3. Porphyria cutanea tarda has not been present during the period on appeal. 

4. Chloracne has not been present during the period on appeal.

5. Neither a lung nor a respiratory disease has been present during the period on appeal. 


CONCLUSIONS OF LAW

1. The December 2013 rating decision denying service connection for a low back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a low back disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3. Service connection for porphyria cutanea tarda is not warranted. 38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

4. Service connection for chloracne is not warranted. 38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2017).

5. Service connection for a chronic lung disease is not warranted. 38 U.S.C.A. §§ 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)(2017).  VA's duty to notify was satisfied by letters dated in July 2015, November 2015, and June 2016, with readjudication of the claims in a February 2017 Statement of the Case. 

As to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records are on file.  In response to a June 27, 2016, Duty to Assist letter, the Veteran responded that he did not have any additional evidence to submit and that all pertinent information from his private physician had been lost or destroyed after his death.  

Additionally, although an examination was not conducted in connection with the Veteran's claim of service connection for a chronic lung disease, the Board finds that an examination is not necessary.  As set forth below, the evidence of record does not credibly indicate that the Veteran currently has any respiratory/lung condition, or recurrent symptoms thereof. 38 C.F.R. § 3.159 (c)(4)(2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Under these circumstances, an examination is not necessary.  There is sufficient medical evidence upon which to base a decision on this claim. See Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the PCT and chloracne claims, the Veteran was afforded a VA skin examination in December 2015 and a contemporaneous opinion that in conjunction are adequate for appellate review. 

Regarding the new and material evidence claim, the Board finds that there is no new and material evidence sufficient to reopen this claim.  As such, there is no duty to obtain a VA examination regarding this issue. 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the record on appeal.

New and Material Evidence - Low Back Disability

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted. Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a)(2017). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The RO denied service connection for a low back disability in December 2013.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records (showing no injury of or treatment for the low back), private and VA treatment records documenting a current lumbar spine diagnosis, and the Veteran's claim in which he asserted that he fell off a vehicle in-service and injured his back.  The December 2013 rating decision denied the claim on the basis that the evidence received did not show that the claimed low back disability was incurred in, or caused by service. 

The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the December 2013 decision.  Therefore, the December 2013 decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2017). 

Evidence added to the record since the December 2013 rating decision consists of VA treatment records documenting ongoing lumbar spine complaints/diagnoses.  However, such evidence relates only to whether the Veteran currently has a low back disability (i.e., an already established fact), not to an unestablished fact necessary to substantiate the claim.  Additionally, in his claim to reopen, the Veteran generally alleged that his low back disability manifested during active service.  The Board finds that this assertion is cumulative and redundant of the evidence previously on file, in that the Veteran's claims for service connection previously included generally the assertion that this disability began/attributable to service.  Therefore the evidence is not new and material.  

As no new and material evidence has been submitted, reopening the claim for service connection for a low back disability is not warranted.

The Board is cognizant that the bar to determine whether there is new and material evidence is low.  Here, however, the Board finds that the evidence is cumulative and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the claim. See Shade, supra.  The application to reopen is denied.

Service Connection - Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

In addition, for certain chronic diseases a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§  3.307 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116 (a)(1).  

A Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides. 38 C.F.R. §§  3.307, 3.309.  The Veteran's official service records establish that he served in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be the result of that exposure.  This includes chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and certain soft tissue sarcomas. 38 C.F.R. § 3.309 (e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Chloracne, Porphyria Cutanea Tarda (PCT), and a Chronic Lung Disease 

The Veteran contends generally that he developed chloracne, PCT, and a chronic lung disease as a result of his exposure to herbicide agents in-service.  After reviewing the record, however, the Board concludes that the most probative evidence establishes that the Veteran does not have chloracne, PCT, or a lung disease, nor has he had any of these conditions during any period of the claims on appeal. 

Briefly, review of the Veteran's service treatment records (STRs) demonstrates no complaints, treatment, or diagnoses of chloracne, PCT, and/or lung or respiratory conditions.  The Veteran denied having skin diseases, asthma, shortness of breath, and pain/pressure in the chest on his separation Report of Medical History.  The separation Report of Medical Examination notes a normal clinical evaluation of the skin and lungs/chest.  

Post-service treatment records, both from VA and private sources, show no complaints, treatment, or diagnoses of chloracne, PCT, or a chronic lung/respiratory condition.  In fact, VA clinical records (to include chest x-rays and routine evaluations of the skin) dated from 2011 to the present consistently reflect normal skin and lung/pulmonary findings, with the exception of a June 2016 notation of a rash stemming from an allergic reaction to medication.  

Notably, the Board finds that had any of these conditions ever existed, they would have been recorded at the time of the aforementioned diagnostic tests and clinical examinations, particularly as other conditions of the skin were identified. See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (providing that the Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded); see also FED.R.EVID. 803 (7) (providing that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Veteran was also afforded a VA skin examination in December 2015; he did not have any diagnosable skin conditions upon physical examination.  The VA examiner additionally noted that the claims folder and VA electronic medical records were silent for any diagnoses of or therapy for chloracne or PCT.  The Board finds the December 2015 VA skin examination to be highly probative in addressing whether the Veteran currently has (or has had at any time during the appeal period) a chloracne or PCT diagnosis.  Indeed, the VA examination consisted of a thorough and comprehensive in-person examination of the Veteran; moreover, there is nothing in the medical record to contradict the VA examiner's findings.  

In addition to the above-documented medical evidence, neither the Veteran nor his attorney has pointed to any evidence showing that the Veteran has been diagnosed as having any of these claimed conditions. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

To the extent that the Veteran's submission of his claims alone constitutes a contention that he currently has these disabilities, the Board finds that he is not competent to render such diagnoses, given the complex medical nature of the disabilities at issue. Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Although the Veteran may be competent to describe symptoms, diagnoses of these particular disorders require medical knowledge to distinguish between types of skin disorders and to diagnose an internal pulmonary condition such as the one claimed. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that competent lay testimony requires personal knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  

Furthermore, the Board finds that the clinical evidence of record (including evidence of normal dermatological examinations and consistently normal clinical evaluations of the lungs/pulmonary systems) is entitled to far more probative weight than the Veteran's diagnosis of his symptoms. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the Board finds that the most probative evidence shows that the Veteran does not currently have chloracne, PCT, or a lung disease.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has not been submitted to reopen the claim for service connection for a low back disability; the appeal is denied.

Service connection for porphyria cutanea tarda is denied. 

Service connection for chloracne is denied. 

Service connection for a lung disease is denied. 


REMAND

Hypertension 

The Veteran generally contends that his hypertension is the result of his exposure to herbicide agents in-service.  He was afforded a VA examination in connection with his claim in December 2015.  The VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The sole rationale provided was that "hypertension is not an agent orange condition."  

Although hypertension is not a presumptive disease listed under 38 C.F.R. § 3.309 (e), the National Academy of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence of Association" category. See NAS Veterans and Agent Orange: Update 2014 (2016).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  In light of this, the Board finds that an addendum medical opinion is warranted to determine whether the Veteran's current hypertension is related to service, to include in-service herbicide exposure. 

An Acquired Psychiatric Disorder 

The Board's March 2016 remand order directed the AOJ to obtain a VA medical opinion based on consideration and discussion of the Veteran's complete medical history, to specifically include an August 2011 PTSD diagnosis by Dr. J., a fee-basis physician.  

The AOJ scheduled the Veteran for an examination in September 2016 to obtain the opinion, but the examiner did not address the prior diagnosis.  In fact, the examination report provides no indication that the Veteran has ever been diagnosed as having PTSD.  As such, there has not been substantial compliance with the Board's prior directives. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he submit to VA or authorize VA to obtain any private (non-VA) treatment records related to his hypertension and acquired psychiatric disorder.  Additionally, associate any relevant VA treatment records related to hypertension and acquired psychiatric disorder with the claim file. 

2. Thereafter, obtain an addendum opinion for the Veteran's hypertension.  If deemed necessary, afford the Veteran a VA examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

The examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed hypertension had its onset in-service or is otherwise related to service, to include exposure to herbicide agents therein.  

In rendering this opinion, the examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The question here is, in light of the 2014 Update, NAS elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, other risk factors, etc.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Obtain an addendum from the September 2016 examiner to address the prior PTSD diagnosis provided by Dr. J. in August 2011.  The examiner must state whether the prior diagnosis was erroneous or whether the previously diagnosed condition is in remission. 

The examiner must provide reasons for the opinion provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should also be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified. 

If the September 2016 examiner is unavailable, schedule the Veteran for a new examination to determine whether he has a currently diagnosed acquired psychiatric disorder, to include depressive disorder, NOS, that is at least as likely as not due to an event or injury in-service or is otherwise related to service.  

If any previously diagnosed acquired psychiatric disorder is not found currently, the examiner must address whether the prior diagnosis was erroneous or whether the previously diagnosed condition is in remission.  The examiner is advised the Veteran has a prior diagnosis for PTSD in August 2011 and diagnoses of major depressive disorder in September 2016 and September 2011.  Copies of all pertinent records in the Veteran's claims must be made available to the examiner for review.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


